Title: To George Washington from Charles Smith, 7 September 1758
From: Smith, Charles
To: Washington, George



Dr Sir
Fort Loudoun Septr 7th 1758

your Letter of the first come safe to my hand, which I Sent the Inclos’d Emediately to Hardwick & Desired him at the same time to write you Every Particular.
I have kept an Exact Accout of your smith’s work Done for the Publick & Privet People, I have Wrote to the Governour for a small Supply, to Discharge some Deferent Accots Against the Contry & with all to buoy some Necessaryes Shuch as nales, to Shingle the Barrax as I have most of my Timbers in.
The stone work of the south Bast End is intirely Droping out & without a Preaty Deal of Labour, the Whole must Fall before Winter as I have stone & Lime if you think Proper I will Imploy a Mason to Rectefie the same an on as Reasonable Terms As Can be got.
you never wrote to me concerning Christopr Hensley, a Deserter

from Your Regt from the Great Meadoes the Yr of 54 he is an Exstronary Good hand for Assisting about the Buildings at this Place as there is Absolute Necesity to keep some men Labouring.
am I to make my Pay Roles for the Month of Augt concluding Davis Trottor Allsbery Bolton Hensley who has Recvd no Subsistance sence been here.
The men is very Sickly here with Different Disorders I imployd a Doctr for some time but has Discharg’d him by Reason his being Exstravegant & noing but Little of Phisick.
I Receiv’d your trunk by the waggons which I will take care to send Down by the firs[t] safe Oppertunity.
I was oblig. to keep Burris one Day after he came from Alexandrey, there being many Gentlemen at cort wanting to write to ther friends at camp & withall to send the Last Papers up. I have kept a hors Burris Wrode Down here very Poor, which most People says he is yours, & as Mr Hughs wants to send his Rideing horse Down I have sent one for Bagage for him.
I Receiv’d a Deserter Yeasterday Name David Davis who belong’d to Colo. Stephen’s Detachmt which I Shall send up by Lieut. King.
I have sent you Eight Dozn Eggs & 6 pounds of Allmonds, by Lieut. King which I hope will get safe to hand, if you should want any Particu⟨lar⟩ Necessary’s up by the convoy of waggons I hope you will make free of writeing to me, Mentioning the Particulars.
I Emagin you have heard of poor Colo. Spotsward Dying about Seven Days ago & old Colo. Russell is Dead.
by all Accot there is a worse Prospect of corn & Tobacco as Ever has been in Virginia.
I have Inquired of Every one about your mare but can get no Account of her, it is talkt of by some People the man you bought her off Keeps her in Persession which I am Desired not to advertise her yet, & to send a Private Per[s]on to his house I intend this Day to concult with Mr Sniggars & see if I can get him to go up, I am informd a Mare you bough[t] of Capt. Lindsey’s Son is gone to her old walks on Spout Run this I Shall Inquir⟨e⟩ into.
your Peeter is Extreamly ill I believe with the Plurisy; I have Hireed a Dutch smith for a few Days, untill he gets better.

we have got the well 103 Feet Deep, but no likeliwhood of water Yet, I have no more to add, but Dr Sir Believe I am Your Friend & most Obedt Hhble Servt

Chs Smith

